DETAILED ACTION
Applicant’s amendment filed 5/13/2021 has been fully considered. 
Claims 1-14 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The rejection under 35 USC § 112 is withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Regarding applicant’s argument about the user’s permission, Examiner respectfully points out that the system of Sheets allows a user, not every user, and links the idea to the user, therefore allowing (permitting) the user to upload the idea and controlling that other users are not providing or uploading the idea, the user/inventor is allowed to access the blockchain, therefore has “permission” to access and upload information/files/ideas. 
Even assuming this interpretation is incorrect, Examiner points to fig.3 where access to the user is provided to the database, where any access is granted, as the controller entity receives idea from a source entity (abstract) and the system provides for an inventor/source entity to generate and manage the content (par.4-7). In addition, such access controlled features were conventional and well known as evidenced by Cooper (20080027791) and Valeti (9252962) and by applicant submitted prior art (Dabbiere, Fisher). The user in Sheets manages and controls his/her ideas, and the system manages and controls access to the database (par.41-43).
Applicant’s arguments are not persuasive. Perhaps further defining what is intended by “determine that the first user is permitted to submit the first media project” may help overcome this rejection.
Claim Rejections - 35 USC § 102
Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheets (20190279321).
Regarding claims 1 and 8, Sheets teaches A project processing system, comprising: a memory circuit; and a hardware processor configured to execute computer-executable instructions in order to: / A method of managing a first media project, the method comprising (abstract, par.25-28): 
receive a request from a first user to submit a first media project, the request including at least one of a project idea or project content (par.29-30); 
identify a time stamp indicating a time and a date at which the request was received from the first user (par.30-32); 
determine that the first user is permitted to submit the first media project (par.20-22); 
create a first data block representing the requested submission of the first media project, the first data block including the time stamp (par.23-25); 
broadcast the first data block to a distributed network for validation of the submission of the first media project; append the first data block to a first dynamic structure based on the distributed network validating the submission (par.24-27, 40-43); 
store, in the memory circuit, a copy of the first dynamic structure as appended with the first data block for future comparison and authentication; and generate an image indicating proof of originality associated with the first data block, the generated image including an identifier associated with the first media project and the time stamp (par.19-22, 32-35, 38-40). 
Regarding claims 2 and 9, Sheets teaches wherein the first media project comprises one or more of an image file, a video file, a series of image files, a text file, an audio file, a television program, a series of video files, a video game file, a drawing file, and a combination thereof (par.21-23). 
Regarding claims 3 and 10, Sheets teaches wherein the generated image includes a link or barcode associated with the first media project and the time stamp (par.35-40). 
Regarding claims 4 and 11, Sheets teaches wherein the distributed network comprises a distributed ledger (par.19-20). 
Regarding claims 5 and 12, Sheets teaches synchronize and validate the copy of the first dynamic structure with the distributed ledger (par.41-43). 
Regarding claims 6 and 13, Sheets teaches receiving validation from the distributed network of the one or more aspects of the first transaction (par.40-44). 
Regarding claims 7 and 14, Sheets teaches update the first data block to include details and results from disputes regarding proof of originality regarding the first media project associated with the first data block (par.28-32, 35-36). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobs (20190103975) further teaches a blockchain for proof or provenance, Valeti (9252962) teaches an electronic idea book or ledger for proof of originality, Comanescu (20190156065) and Lenchner (20190114395) teach proof of authorship.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419